F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          May 27, 2005
                                    TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 RICHARD TYLER,

          Plaintiff - Appellant,
                                                        No. 04-4308
 v.                                             (D.C. No. 2:04-CV-478-JTG)
                                                         (D. Utah)
 STATE OF UTAH; SALT LAKE
 COUNTY SHERIFF’S OFFICE; SALT
 LAKE COUNTY JAIL,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before KELLY, O’BRIEN, and TYMKOVICH, Circuit Judges. **


      Plaintiff Richard Tyler, an inmate proceeding pro se, filed an action

pursuant to 42 U.S.C. § 1983 alleging assault by prison staff, property

deprivation, religious discrimination, lack of legal access, inadequate food and

medical treatment, and denial of phone calls. The district court dismissed the

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
action without prejudice under 28 U.S.C. §§ 1915(e)(2) and 1915A, because Mr.

Tyler failed to show he exhausted administrative remedies as required by 42

U.S.C. § 1997e. We review the district court’s dismissal for failure to exhaust

administrative remedies de novo, Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th

Cir. 2002), and we affirm.

      In his complaint filed on June 30, 2004, Mr. Tyler generally stated that he

had exhausted all his grievances and specifically stated that he had submitted

grievances as to the assault, property, food, and medical attention claims. He did

not allege he properly grieved at all levels, nor does he explain any possible

responses. With regard to his claims regarding medical care and assault, Mr.

Tyler noted that he is “still waiting for an appeal answer” and has “no appeal

answer yet.” Mr. Tyler sought compensatory damages to remedy the alleged

assault and failure to provide adequate medical care.

      Under § 1997e(a), “[n]o action shall be brought with respect to prison

conditions under section 1983 . . . by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are

exhausted.” General claims of exhaustion are insufficient to meet this burden.

Rather, the Plaintiff must make “particularized averments concerning exhaustion

showing the nature of the administrative proceeding and its outcome.” Steele v.

Fed. Bureau of Prisons, 355 F.3d 1204, 1211 (10th Cir. 2003) (citation and


                                         -2-
internal quotation omitted). This “exhaustion requirement applies to all prisoners

seeking redress for prison circumstances or occurrences.” Porter v. Nussle, 534

U.S. 516, 520 (2002). It is mandatory, despite the fact that the prisoner seeks

relief, such as damages, that may not be available through the prison grievance

process. Id. at 524; see Booth v. Churner, 532 U.S. 731, 741 (2001) (requiring

exhaustion of remedies even if damage relief is unavailable, but another form of

relief is available). Nothing in the record before us indicates that Mr. Tyler

exhausted prisoner administrative relief. We therefore conclude that the district

court correctly dismissed the request for damages for failure to exhaust

administrative remedies.

      Finally, Mr. Tyler has renewed his motion for leave to proceed on appeal

without prepayment of fees. We grant the motion but remind Mr. Tyler that he is

obligated to continue making partial payments until the entire fee has been paid.

All other pending motions are denied.

      AFFIRMED.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -3-